Title: Memoranda, 3 August–17 September 1757
From: Washington, George
To: 



[Fort Loudoun, 3 August–17 September 1757]

Govr
Write him how desirous the Indns are of havg a Drum. I have promisd to get one or two for Atosite.
Belhaven
Send up Wine for the Use of the Hospital.
Also Tin for the Publick Works.
Send up Mr Dicks Order to my Overseer for the Pigs.
Mr Kirkpatrick
Write to him & know whether the two Sums given credit for by Captn Bell were really recd or a mistake & how the 100£ advancd Majr Lewis is to be accd for.
Mr Lomax.
Know what was the Reason of his going away without acc[ountin]g for the Stopages from his Compy.
Mr Speake
Know Why he did not render an acct of Exps. of the 5£ advancd him when he went after Deserters.
Mr Bullet
Answer his Letter.
Govr
Inclose him Waggener’s Letter.
Kennedy’s return—& my Letter to Dr Ross.
Acquaint him that I have recd 500£ of Mr Boyd.
Govr
Send him the remainder of the size Rolls.
Doctr Ross’s answer to my Letter.
A return of the Provisions on hand if Rutherford did not satisfie him.
